         Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 1 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                       §
                                             §
AMERICAN GREEN TECHNOLOGY,                   §           CASE NO. 18-34728
INC.                                         §
                                             §           (Chapter 11)
         Debtor.                             §
                            NOTICE OF SUBPOENA DUCES TECUM TO
                                    USHIO AMERICA, INC.
         PLEASE TAKE NOTICE THAT, Airguide Mfg MS, LLC and Dave Peterson

(“Requestors”) issued the Subpoena Duces Tecum to Ushio America, Inc. attached as Exhibit A,

to produce certain documents on or before 5:00 p.m. on December 14, 2018, to Hoover Slovacek,

LLP, c/o Deirdre Carey Brown, 5051 Westheimer, Suite 1200, Houston, Texas 77056.

DATED:            December 5, 2018
                                                  Respectfully submitted,

                                                  HOOVER SLOVACEK LLP

                                                  By: /s/ Vianey Garza
                                                  Vianey Garza
                                                  State Bar No. 24083057
                                                  5051 Westheimer, Suite 1200
                                                  Houston, Texas 77056
                                                  Telephone: 713.977.8686
                                                  Facsimile: 713.977.5395
                                                  garza@hooverslovacek.com


OF COUNSEL:
HOOVER SLOVACEK LLP
Deirdre Carey Brown
State Bar No. 24049116
brown@hooverslovacek.com
Attorneys Airguide Mfg MS, LLC and Dave Peterson



{282045/00002/01276586.DOCX 2 }
         Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 2 of 14



                                  CERTIFICATE OF SERVICE
      I certify that on or before December 6, 2018 a true and correct copy of the Notice of Subpoena
Duces Tecum to Ushio America, Inc. served on the following parties by the following means:

VIA CM/ECF FILING

Karl Daniel Burrer on behalf of Creditor Premium Assignment Corporation, burrerk@gtlaw.com,
jamrokg@gtlaw.com, parkinsl@gtlaw.com

John James Sparacino on behalf of Creditor Ushio America, Inc., jjsparacino@vorys.com,
kbconiglio@vorys.com, mdwalkuski@vorys.com, tlpavlock@vorys.com

Sean B. Davis on behalf of Creditor Moriah Infection Solutions, LLC, sbdavis@winstead.com,
mmingo@winstead.com

US Trustee, USTPRegion07.HU.ECF@USDOJ.GOV

VIA FIRST-CLASS MAIL and E-MAIL
American Green Technology, Inc.                     Accurate Metal Fabricating
c/o Registered Agent Charles M. Weiser              Coface North America Insurance Company
5718 Darnell Street                                 650 College Road East, Suite 2005
Houston, TX 77096                                   Princeton, NJ 08540
CWeiser@agtus.org                                   amy.schmidt@coface.com

American Green Technology, Inc.                     Light Sources, Inc.
Attn: Danny Bogar, CEO                              Attn: Leisa Allen
Corporate Headquarters                              37 Robinson Blvd.
52129 State Route 933                               Orange, CT 06477
South Bend, Indiana 46637                           lallen@light-sources.com
danny@agtus.org

W.W. Grainger, Inc.                                 Brown & Joseph, Ltd.
401 South Wright Road W4E.C37                       c/o Don Leviton
Janesville, WI 53546                                P. O. Box 59838
Char.Walters@grainger.com                           Schaumburg, IL 60159
                                                    dleviton@brownandjoseph.com




{282045/00002/01276586.DOCX 2 }
         Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 3 of 14



Mississippi Department of Revenue
c/o     Bankruptcy      Section-Mississippi   Dun & Bradstreet
Department of Revenue                         c/o RMS (an iQor Company)
P. O. Box 22808                               P. O. Box 361345
Jackson, MS 39225-2808                        Columbus, OH 43236
bankruptcy@dor.ms.gov                         Wendy.Messner@iqor.com

Microchem Laboratory, LLC
1304 West Industrial Blvd.
Round Rock, Texas 78681
gina@microchemlab.com

VIA EMAIL
Danny Bogar, danny@agtus.org

Lai Enterprises, rocky@rockylai.com


                                              /s/ Vianey Garza
                                              Vianey Garza




{282045/00002/01276586.DOCX 2 }
                     Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 4 of 14
B257U (Form 2570 - Subpoena to Produce Documents, Information, or Objects.or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)


                                         United States Bankruptcy Court
                                                                            District of

In re American Green Technology, Inc.
                                       Debtor
                                                                                     Case No.       18-34728
              (Complete if issued in an adversary proceeding)
                                                                                     Chapter       11

                                      Plaintiff
                                           v.
                                                                                     Adv. Proc. No.

                                     Defendant


              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
              INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:         Ushio America, Inc., c/o Corporation Service Co., 211 E. 7th Street, Suite 620, Austin, Texas 78701
                                                              (Name ofperson to whom the subpoena is directed)


  Ixl Production-. YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:
                   See Exhibit A

  PLACE Hoover Slovacek, LLP, Attn: Deirdre Carey Brown                                                      DATE AND TIME December 14, 2018
                5051 Westheimer, Suite 1200, Houston, Texas 77056                                                                     by 5:00 p.m.


  I     I Inspection ofPremises-. YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  PLACE                                                                                                       DATE AND TIME




          The following provisions of Fed. R. Civ, P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.


      Date:

                                       CLERK OF COURT

                                                                                     OR


                                       Signature of Clerk or Deputy Clerk                           Attorney 's signature
                                                                                                                            =2

  The name, address, email address, and telephone number of the attorney representing (name ofparty)
Airguide Mfg MS, LLC and Dave Peterson ("Requestor;").   wf[0 jssues Or requests this Subpoena, are:



  Deirdre Carey Brown, Hoover Slovacek. LLP. 5051 Westheimber. Suite 1200. Houston. TX 77056; brown@hooverslovacek.CQm:
  713-977-8686                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
      inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                                                                                                   Exhibit
                                                                                                                                   Exhibit A
                                                                                                                                           A
                                                                                                                                Page
                                                                                                                                Page 1
                                                                                                                                     1 of
                                                                                                                                       of 11
                                                                                                                                          11
                  Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 5 of 14
B2570 (Form 2570 - Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page   2)
                                                                                                                                                  ...U,—
                                                ,1-JLUUI




                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, ifany):
on (date)                     .



I I I served the subpoena by delivering a copy to the named person as follows:


                                                           on (date)                                 ; or



1    I I returned the subpoena unexecuted because:




Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $


    My fees are $                   for travel and $                   for services, for a total of $



           I declare under penalty of perjury that this information is true and correct.


Date:


                                                                                                                 Server 's signature




                                                                                                               Printed name and title




                                                                                                                  Server 's address




Additional information concerning attempted service, etc.:




                                                                                                                                  Exhibit
                                                                                                                                  Exhibit A
                                                                                                                                          A
                                                                                                                               Page
                                                                                                                               Page 2
                                                                                                                                    2 of
                                                                                                                                      of 11
                                                                                                                                         11
                     Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 6 of 14
                                                                                                                          Adversary Proceeding) (Page 3)
B2570 (Form 2570 - Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.
                                                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                         not describe specific occurrences in dispute and results from the expert's
  (!) For a Trial. Hearing, or Deposition. A subpoena may command a                      study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                           (C) Specifying Conditions as an Alternative, In the circumstances
    (A) within 1 00 miles of where the person resides, is employed, or                   described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                               modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly             conditions if the serving party;
transacts business in person, if the person                                                     (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party's officer; or                                            be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not ineur substantial                      (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                                  compensated


  (2) For Other Discover}'. A subpoena may command:                                       (e) Duties in Responding to a Subpoena,
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,                (!) Producing Documents or Electronically Stored Information, These
or regularly transacts business in person; and                                            procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                          information:
                                                                                             (A) Documents. A person responding to a subpoena to produce
id) Protecting a Person Subject to a Subpoena; Enforcement.                               documents must produce them as they arc kept in the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
      (7) Avoiding Undue Burden or Expense; Sane lions. A party or                        the demand.
attorney responsible for issuing and serving a subpoena must take                             (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person                    Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is                   electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                      a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                     usable form or forms,
party or attorney who fails to comply.                                                        (C) Electronically Stored Information Produced in Only One Form. The
                                                                                          person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.                                  information in more than one form.
    (A) Appearance Not Required. A person commanded to produce                                (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to                   responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of              from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,                of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                                        order, the person responding must show that the information is not
    (Bj Objections. A person commanded to produce documents or tangible
                                                                                          reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated              made, the court may nonetheless order discovery from such sources if the
in tire subpoena a written objection to inspecting, copying, testing or                   requesting party shows good cause, considering the limitations of Rule
sat upling any or all of the materials or to inspecting the premises — or to
                                                                                          26(b)(2)(C). The court may specify conditions tor the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for                   (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,                  (A) Information Withheld. A person withholding subpoenaed
the following rules apply;                                                                information under a claim that it is privileged or subject to protection as
      (t) At any time, on notice to the commanded person, the serving party               trial-preparation material must;
may move the court for the district where compliance is required for an                          (i) expressly make the claim; and
order compelling production or inspection.                                                       (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the              or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from             privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.                                                (B) Information Produced. If information produced in response to a
                                                                                          subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.                                                   preparation material, the person making die claim may notify any party that
    (A) When Required. On timely motion, the court for the district where                 received the information of the claim and the basis for it. After being
compliance is required must quash or modify' a subpoena that;                             notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;                                     information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits                     until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);                                                                  information if the party disclosed it before being notified; and may
       (iii) requires disclosure of privileged or other protected matter, if no           promptly present the information under seal to the court for the district
exception or waiver applies; or                                                           where compliance is required for a determination of the claim. The person
     (iv) subjects a person to undue burden.                                              who produced the information must preserve the information until the claim
   (B) When Permitted. To protect a person subject to or affected by a                    is resolved.
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:
                                                                                          (g) Contempt, The court for the district where compliance is required - and
     (i) disclosing a trade secret or other confidential research,                        also, after a motion is transferred, the issuing court - may hold in contempt
development, or commercial information: or                                                a person who, having been served, fails without adequate excuse to obey
                                                                                          the subpoena or ah order related to it.



                                            For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (20 1 3)




                                                                                                                                        Exhibit
                                                                                                                                        Exhibit A
                                                                                                                                                A
                                                                                                                                     Page
                                                                                                                                     Page 3
                                                                                                                                          3 of
                                                                                                                                            of 11
                                                                                                                                               11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 7 of 14




                                              EXHIBIT A

                                               Definitions


         1.       "Affiliate" has the meaning ascribed to such term in section 101(2) of the

Bankruptcy Code.


        2.        "All," "each" and "any" shall be construed to mean all, each, every, and any.

        3.         "And" and "or" shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of the discovery request all responses that might otherwise be

construed to be outside of its scope.

         4.        "Bankruptcy      Code"   means   Title   11   of the   United   States   Code   entitled


"Bankruptcy," as now and hereafter in effect, or any successor statute.


         5.        "Communication" is a subset of "document" and means the transmittal of

information (in the form of facts, ideas, inquiries, or otherwise) and, with respect to oral

communications, includes any document evidencing the date, participants, subject matter, and

content of any such oral communication, including, but not limited to, transcripts, minutes, notes,


audio, video, and electronic recordings, telephone records, and calendar entries.

         6.        "Concerning," "relating to," and "reflecting" mean having any relationship or


connection to, concerning, relating to, related to, being connected to, commenting on, responding

to, containing, constituting, showing, memorializing, describing, analyzing, reflecting, pertaining

to, compromising, identifying, involving, discussing, evidencing, or otherwise establishing a


reasonable, logical, or causal connection.


         7.        "Debtor" means American Green Technology, Inc., and any advisors, agents,

attorneys, accountants, consultants, officers, directors, employees, experts, investment bankers,




{282045/00002/0 1 276262.DOCX 1 }

                                                                                           Exhibit
                                                                                           Exhibit A
                                                                                                   A
                                                                                        Page
                                                                                        Page 4
                                                                                             4 of
                                                                                               of 11
                                                                                                  11
    Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 8 of 14




representatives, and other persons acting, or who have acted, on behalf of the American Green

Technology, Inc.


         8.         "Delayed Note" means the $830,000 Delayed Draw Term Loan Note dated March


15, 2017 between the Debtor and Ushio.


         9.         "Document" is defined to be synonymous in meaning and equal in scope to the

usage of this term in Federal Rule of Civil Procedure 34(a), made applicable to this proceeding by

Rule 7034 of the Federal Rules of Bankruptcy Procedure, including but not limited to, any kind of

written, audio, or graphic matter, however produced or reproduced, whether or not sent or received,

including, but not limited to, writings, communications, contracts, reports, lists, presentations, pro

form as, analyses, spreadsheets, correspondence, memoranda, e-mail and electronically stored


documents, recordings, telephone records, notes, charts, graphs, drawings, photographs, telephone

records, voice mail, audio and video recordings, data compilations, computer databases, records,

and any information generated or stored in electronic form. In producing any document in response


to any of the Document Requests, you shall produce (i) all drafts of any responsive documents,


and (ii) all marked, annotated, or non-identical copies of any responsive documents.


          10.       "First Revolver" means the $1.5 million Revolving Credit Agreement dated June

21 , 201 6 between Ushio and the Debtor.


          1 1.      "Insider" has the meaning set forth in Section 101(31) of the Bankruptcy Code.

          12.       "Intellectual Property Security Agreement" dated March 15, 2017 by and between


the Debtor and Ushio.


          13.       "Lien" has the meaning set forth in Section 101(37) of the Bankruptcy Code.




{282045/00002/0 S 276262, DOCX 1 }

                                                                                       Exhibit
                                                                                       Exhibit A
                                                                                               A
                                                                                    Page
                                                                                    Page 5
                                                                                         5 of
                                                                                           of 11
                                                                                              11
    Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 9 of 14




          14.      "Person" means a natural person or any corporation, partnership, association, joint

venture, firm, or other business enterprise or legal entity, and includes both the singular and the


plural.


          15.      "Second Revolver" means the $1.5 million Second Revolving Credit Agreement


dated October 7, 2016 between Ushio and the Debtor.

          16.      "Security Agreement" means the Security and Pledge Agreement dated March 15,

2017 between Ushio and the Debtor.


          17.      "Subscription Agreement" means the Subscription Agreement dated December 3,


2015 by and among Ushio, the Debtor and certain seller stockholders.


          18.      "Term Loan" means the Term Loan Agreement dated March 15, 2017 between

Ushio and the Debtor.


          19.      "Ushio" means Ushio America, Inc., any affiliates and/or subsidiaries of the Ushio,

and any advisors, agents, attorneys, accountants, consultants, employees, experts, investment


bankers, representatives, and other persons acting, or who have acted, on behalf of Ushio.


          20.      "You" or "your" means Ushio.

                                             Instructions


          1.       These Requests do not seek any privileged attorney-client communications. In the

event you Claim documents are confidential, the Requestors agree to execute a mutually

acceptable nondisclosure agreement.


          2.       You shall produce promptly any and all responsive documents that are within your


possession, custody, or control (or within the possession, custody, or control of anyone acting on

your behalf), including but not limited to documents, wherever located, within the possession,

custody, or control of your advisors, agents, attorneys, accountants, consultants, employees,




{2S204S/00Q02/Q 1276262. DOCX I }

                                                                                        Exhibit
                                                                                        Exhibit A
                                                                                                A
                                                                                     Page
                                                                                     Page 6
                                                                                          6 of
                                                                                            of 11
                                                                                               11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 10 of 14




experts, investment bankers, representatives, and other persons acting, or who have acted, on your

behalf or on the behalf of the individuals referenced in this definition.

         3.        If you object to any part of this Subpoena to Produce Documents, you shall produce


all documents that are responsive to the portions of the Subpoena to which the objection does not

apply.


         4.        If any documents are withheld from production on the alleged grounds of privilege

or immunity (whether under common law, statute, or otherwise), you should confer with


Requestors' counsel to agree on a cost-effective approach to respond and/or provide a detailed

privilege log.


         5.        Any copy of a document that varies in any way whatsoever from the original or


from any other copy of the document, whether by reason of any handwritten mark or other notation


or any omission, shall constitute a separate document and must be produced, whether or not the


original of such a document is within your possession, custody, or control. A request for any


document shall be deemed to include a request for all drafts thereof, and all revisions and

modifications thereto, including any red-lined versions or document comparisons, in addition to


the document itself. Each document is to be produced in its entirety, without abbreviation or

expurgation.


         6.         In producing documents, ail documents that are physically attached to each other

when located for production shall be left so attached. Documents that are segregated or separated


from other documents, whether by inclusion of binders, files, subfiles, or by use of dividers, tabs,

or any other method, shall be left so segregated or separated when produced in response to this

Subpoena to Produce Documents. Documents shall be produced in the order in which they were




{282045/00002/0 1 276262. DOCX 1 }

                                                                                       Exhibit  A
                                                                                       Exhibit 'A
                                                                                    Page
                                                                                    Page 7
                                                                                         7 of
                                                                                           of 11
                                                                                              11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 11 of 14




maintained and in the file where found. If no document exists that is responsive to a particular

request, you shall so state in writing.


         7.        You may also contact the Requestors' counsel to have Requestors review and copy

records as maintained in their original final and arrange a time before the date the responses are

due to allow the records to be copied by that date.




{282045/00002/0 1276262. DOCX 1 )

                                                                                    Exhibit
                                                                                    Exhibit A
                                                                                            A
                                                                                 Page
                                                                                 Page 8
                                                                                      8 of
                                                                                        of 11
                                                                                           11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 12 of 14




                                     documents Requested


REQUEST NO. 1

        All communications and documents concerning or relating to Ushio's acquisition of an
interest in the Debtor in December 2015, including but not limited to: corporate board agendas,
resolutions and corporate minutes for Ushio or the Debtor; due diligence materials; work papers;
correspondence files; asset valuations; financial statements; transfer documents; and/or any other
related materials for the period of January 1 , 2015 to present.


REQUEST NO. 2

        All communications and documents related to the Subscription Agreement including but
not limited to: correspondence; evidence of consideration; drafts or agreements by or between the
Debtor and Ushio; transfer documents; and/or any related materials for the period of August 1,
2015 to present.


REQUEST NO. 3

        All documents and communications concerning the First Revolver, including but not
limited to: loan applications; corporate board agendas, resolutions and corporate minutes for Ushio
or the Debtor; loan ledger sheets; documents (bank checks, credit memos, cash out tickets, wires
out, etc.) reflecting disbursement of the loan proceeds; documents (checks, debit memos, cash in
tickets, wires in, etc.) reflecting the means by which loan repayments were made; correspondence
files; collateral agreements and related documents; financial statements; loan amortization
statements; and/or any other due diligence items.


REQUEST NO. 4

        All documents and communications concerning the Second Revolver, including but not
limited to: loan applications; corporate board agendas, resolutions and corporate minutes for Ushio
or the Debtor; loan ledger sheets; documents (bank checks, credit memos, cash out tickets, wires
out, etc.) reflecting disbursement of the loan proceeds; documents (checks, debit memos, cash in
tickets, wires in, etc.) reflecting the means by which loan repayments were made; correspondence
files; collateral agreements and related documents; financial statements; loan amortization
statements; and/or any other due diligence items.


REQUEST NO. 5

        All documents and communications concerning the Delayed Note, including but not
limited to: loan applications; corporate board agendas, resolutions and corporate minutes for Ushio
or the Debtor; loan ledger sheets; documents (bank checks, credit memos, cash out tickets, wires
out, etc.) reflecting disbursement of the loan proceeds; documents (checks, debit memos, cash in
tickets, wires in, etc.) reflecting the means by which loan repayments were made; correspondence




{282045/00002/0 5 276262.DOCX ! }

                                                                                    Exhibit A
                                                                                    Exhibit A
                                                                                 Page
                                                                                 Page 9
                                                                                      9 of
                                                                                        of 11
                                                                                           11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 13 of 14




files; collateral agreements and related documents; financial statements; loan amortization
statements; and/or any other due diligence items.


REQUEST NO. 6

          All documents and communications concerning the Term Loan, including but not limited
to: loan applications; corporate board agendas, resolutions and corporate minutes for Ushio or the
Debtor; loan ledger sheets; documents (bank checks, credit memos, cash out tickets, wires out,
etc.) reflecting disbursement of the loan proceeds; documents (checks, debit memos, cash in
tickets, wires in, etc.) reflecting the means by which loan repayments were made; correspondence
files; collateral agreements and related documents; financial statements; loan amortization
statements; and/or any other due diligence items.


REQUEST NO. 7

          All   documents and communications concerning the Intellectual Property         Security
Agreement including any drafts; documents purportedly perfecting any alleged security interest in
the agreement; valuations of the intellectual property; correspondence; regulatory agreements;
corporate board agendas, resolutions and corporate minutes; offers to purchase the intellectual
property; and/or any other related materials.


REQUEST NO. 8

          All documents and communications concerning the Security Agreement including any
drafts; documents purportedly perfecting any alleged security interest in the agreement; valuations
of the Debtor's assets; correspondence; regulatory agreements; corporate board agendas,
resolutions and corporate minutes; offers to purchase the Debtor's assets; and/or any other related
materials.


REQUEST NO. 9

          All documents purportedly perfecting any Lien or interest held by Ushio in the Debtor's
assets and/or intellectual property.


REQUEST NO. 10

          All documents concerning the value of the Debtor's assets for the last three (3) years,
including but not limited to appraisals and valuations whether prepared by the Debtor, Ushio or
any other person.


REQUEST NO. 11

          All documents concerning the Debtor's intellectual property for the last three (3) years,
including but not limited to, any valuations and materials related to the Debtor's intellectual
property, patents or pending patents, trademarks, trade secrets or copyrights.




{282045/00002/0 ! 276262. DOCX ! }


                                                                                     Exhibit  A
                                                                                      Exhibit A
                                                                                 Page
                                                                                 Page 10
                                                                                       10 of
                                                                                          of 11
                                                                                             11
   Case 18-34728 Document 28 Filed in TXSB on 12/05/18 Page 14 of 14




REQUEST NO. 12

          Copies of any tax returns for the Debtor including the supporting schedules and
worksheets.


REQUEST NO. 13

          All documents concerning the Debtor's financial state for the last three (3) years including
but not limited to, balance sheets, profit and lost statements, general ledgers, journal entries, as
well as bank statements for the period from October 1, 2016 to present.


REQUEST NO. 14

          All documents or communications regarding sale of the Debtor's assets, intellectual
property or business as a going concern for the last three (3) years, including any executed or draft
engagement letters, brokers' agreements, marketing materials, due diligence information, letters
of intent, and correspondence related to any interest the Debtor's assets, intellectual property or
business.


REQUEST NO. 15

          All correspondence by and between Ushio and the Debtor regarding management of the
Debtor; restricting payment of expenses or payroll; appointment of board directors; collections
demands, closing of the Debtor's facilities; decisions to cease operations; efforts to preserve
collateral including funding property insurance, security or other expenses; and/or any other
correspondence by Ushio with the Debtor directing activities of the Debtor,




{ 282045/00002/0 1 276262 .DOCX 1 }


                                                                                      Exhibit
                                                                                       Exhibit A
                                                                                               A
                                                                                  Page
                                                                                  Page 11
                                                                                        11 of
                                                                                           of 11
                                                                                              11
